Response to Amendment
This correspondence is in response to the amendment filed January 6, 2022 by which claims 1, 4-8, 10, 11, and 14-16 were amended and claims 2, 12, 13, and 17-20 were canceled.
The reply filed on January 6, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
The proposed amendment has not been signed.
While it is indicated (at the bottom of page 10 of the “Remarks”) that “Applicant has amended the claims to accept the allowable subject”, this is inaccurate. Firstly, it is noted that claim 13 previously depended from claims 10 and 12, respectively, and thus, claim 10 has been amended appropriately, i.e., by adding the language of claims 12 and 13 therein and canceling claims 12 and 13.  However, while it appears that claim 1 has been amended in an attempt to be similar to claim 10, claim 1 has not been amended in this way. In particular, claim 1 is lacking (i) a third wall and a fourth wall, and (ii) the “first position is [being] laterally distinct from the second position”, as is required in the claimed combination of claim 10. Barring such an amendment to claim 1, Applicant has failed to argue the distinction or differences between the actual amendment to claim 1 and the Section 102 rejections, i.e., scenario #1 and #2 of Cookson ‘056 and Aleisa ‘472 (three separate rejections), set forth in the previous Office action, mailed August 6, 2021.

Conclusion
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-cente r for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631     
              
January 17, 2022